    1
                                                                          FILED IN THE
    2                                                                 U.S. DISTRICT COURT
                                                                EASTERN DISTRICT OF WASHINGTON



    3                                                            Oct 18, 2019
                                                                     SEAN F. MCAVOY, CLERK

    4

    5                          UNITED STATES DISTRICT COURT

    6                        EASTERN DISTRICT OF WASHINGTON

    7 JULIE V.,1                                        No. 1:19-cv-03032-MKD
                              Plaintiff,
    8                                                   ORDER DENYING PLAINTIFF’S
                 vs.                                    MOTION FOR SUMMARY
    9                                                   JUDGMENT AND GRANTING
   ANDREW M. SAUL,                                      DEFENDANT’S MOTION FOR
10 COMMISSIONER OF SOCIAL                               SUMMARY JUDGMENT
   SECURITY,2
11              Defendant.                              ECF Nos. 14, 15

12
                 Before the Court are the parties’ cross-motions for summary judgment. ECF
13
        Nos. 14, 15. The parties consented to proceed before a magistrate judge. ECF No.
14

15

16      1
            To protect the privacy of plaintiffs in social security cases, the undersigned
17 identifies them by only their first names and the initial of their last names.

18      2
            Andrew M. Saul is now the Commissioner of the Social Security Administration.
19 Accordingly, the Court substitutes Andrew M. Saul as the Defendant and directs

20 the Clerk to update the docket sheet. See Fed. R. Civ. P. 25(d).

2
        ORDER - 1
    1 8. The Court, having reviewed the administrative record and the parties’ briefing,

    2 is fully informed. For the reasons discussed below, the Court denies Plaintiff’s

    3 motion, ECF No. 14, and grants Defendant’s motion, ECF No. 15.

    4                                   JURISDICTION

    5        The Court has jurisdiction over this case pursuant to 42 U.S.C. § 405(g).

    6                              STANDARD OF REVIEW

    7        A district court’s review of a final decision of the Commissioner of Social

    8 Security is governed by 42 U.S.C. § 405(g). The scope of review under § 405(g) is

    9 limited; the Commissioner’s decision will be disturbed “only if it is not supported

10 by substantial evidence or is based on legal error.” Hill v. Astrue, 698 F.3d 1153,

11 1158 (9th Cir. 2012). “Substantial evidence” means “relevant evidence that a

12 reasonable mind might accept as adequate to support a conclusion.” Id. at 1159

13 (quotation and citation omitted). Stated differently, substantial evidence equates to

14 “more than a mere scintilla[,] but less than a preponderance.” Id. (quotation and

15 citation omitted). In determining whether the standard has been satisfied, a

16 reviewing court must consider the entire record as a whole rather than searching

17 for supporting evidence in isolation. Id.

18           In reviewing a denial of benefits, a district court may not substitute its

19 judgment for that of the Commissioner. Edlund v. Massanari, 253 F.3d 1152,

20 1156 (9th Cir. 2001). If the evidence in the record “is susceptible to more than one

2
        ORDER - 2
    1 rational interpretation, [the court] must uphold the ALJ’s findings if they are

    2 supported by inferences reasonably drawn from the record.” Molina v. Astrue, 674

    3 F.3d 1104, 1111 (9th Cir. 2012). Further, a district court “may not reverse an

    4 ALJ’s decision on account of an error that is harmless.” Id. An error is harmless

    5 “where it is inconsequential to the [ALJ’s] ultimate nondisability determination.”

    6 Id. at 1115 (quotation and citation omitted). The party appealing the ALJ’s

    7 decision generally bears the burden of establishing that it was harmed. Shinseki v.

    8 Sanders, 556 U.S. 396, 409-10 (2009).

    9                      FIVE-STEP EVALUATION PROCESS

10           A claimant must satisfy two conditions to be considered “disabled” within

11 the meaning of the Social Security Act. First, the claimant must be “unable to

12 engage in any substantial gainful activity by reason of any medically determinable

13 physical or mental impairment which can be expected to result in death or which

14 has lasted or can be expected to last for a continuous period of not less than twelve

15 months.” 42 U.S.C. § 423(d)(1)(A). Second, the claimant’s impairment must be

16 “of such severity that he is not only unable to do his previous work[,] but cannot,

17 considering his age, education, and work experience, engage in any other kind of

18 substantial gainful work which exists in the national economy.” 42 U.S.C. §

19 423(d)(2)(A).

20

2
        ORDER - 3
    1        The Commissioner has established a five-step sequential analysis to

    2 determine whether a claimant satisfies the above criteria. See 20 C.F.R. §

    3 404.1520(a)(4)(i)-(v). At step one, the Commissioner considers the claimant’s

    4 work activity. 20 C.F.R. § 404.1520(a)(4)(i). If the claimant is engaged in

    5 “substantial gainful activity,” the Commissioner must find that the claimant is not

    6 disabled. 20 C.F.R. § 404.1520(b).

    7        If the claimant is not engaged in substantial gainful activity, the analysis

    8 proceeds to step two. At this step, the Commissioner considers the severity of the

    9 claimant’s impairment. 20 C.F.R. § 404.1520(a)(4)(ii). If the claimant suffers

10 from “any impairment or combination of impairments which significantly limits

11 [his or her] physical or mental ability to do basic work activities,” the analysis

12 proceeds to step three. 20 C.F.R. § 404.1520(c). If the claimant’s impairment

13 does not satisfy this severity threshold, however, the Commissioner must find that

14 the claimant is not disabled. 20 C.F.R. § 404.1520(c).

15           At step three, the Commissioner compares the claimant’s impairment to

16 severe impairments recognized by the Commissioner to be so severe as to preclude

17 a person from engaging in substantial gainful activity. 20 C.F.R. §

18 404.1520(a)(4)(iii). If the impairment is as severe or more severe than one of the

19 enumerated impairments, the Commissioner must find the claimant disabled and

20 award benefits. 20 C.F.R. § 404.1520(d).

2
        ORDER - 4
    1        If the severity of the claimant’s impairment does not meet or exceed the

    2 severity of the enumerated impairments, the Commissioner must pause to assess

    3 the claimant’s “residual functional capacity.” Residual functional capacity (RFC),

    4 defined generally as the claimant’s ability to perform physical and mental work

    5 activities on a sustained basis despite his or her limitations, 20 C.F.R. §

    6 404.1545(a)(1), is relevant to both the fourth and fifth steps of the analysis.

    7        At step four, the Commissioner considers whether, in view of the claimant’s

    8 RFC, the claimant is capable of performing work that he or she has performed in

    9 the past (past relevant work). 20 C.F.R. § 404.1520(a)(4)(iv). If the claimant is

10 capable of performing past relevant work, the Commissioner must find that the

11 claimant is not disabled. 20 C.F.R. § 404.1520(f). If the claimant is incapable of

12 performing such work, the analysis proceeds to step five.

13           At step five, the Commissioner considers whether, in view of the claimant’s

14 RFC, the claimant is capable of performing other work in the national economy.

15 20 C.F.R. § 404.1520(a)(4)(v). In making this determination, the Commissioner

16 must also consider vocational factors such as the claimant’s age, education, and

17 past work experience. 20 C.F.R. § 404.1520(a)(4)(v). If the claimant is capable of

18 adjusting to other work, the Commissioner must find that the claimant is not

19 disabled. 20 C.F.R. § 404.1520(g)(1). If the claimant is not capable of adjusting to

20

2
        ORDER - 5
    1 other work, the analysis concludes with a finding that the claimant is disabled and

    2 is therefore entitled to benefits. 20 C.F.R. § 404.1520(g)(1).

    3        The claimant bears the burden of proof at steps one through four above.

    4 Tackett v. Apfel, 180 F.3d 1094, 1098 (9th Cir. 1999). If the analysis proceeds to

    5 step five, the burden shifts to the Commissioner to establish that 1) the claimant is

    6 capable of performing other work; and 2) such work “exists in significant numbers

    7 in the national economy.” 20 C.F.R. § 404.1560(c)(2); Beltran v. Astrue, 700 F.3d

    8 386, 389 (9th Cir. 2012).

    9                                  ALJ’S FINDINGS

10           On July 13, 2015, Plaintiff applied for Title II disability insurance benefits

11 alleging a disability onset date of March 25, 2014. Tr. 218-26. The application

12 was denied initially, Tr. 152-58, and on reconsideration, Tr. 160-66. Plaintiff

13 appeared before an administrative law judge (ALJ) on October 31, 2017. Tr. 41-

14 62. On March 28, 2018, the ALJ denied Plaintiff’s claim. Tr. 12-38.

15           At step one of the sequential evaluation process, the ALJ found Plaintiff had

16 not engaged in substantial gainful activity since March 25, 2014. Tr. 19. At step

17 two, the ALJ found that Plaintiff had the following severe impairments: lumbar

18 and cervical degenerative disc disease, status post lumbar and cervical surgical

19 intervention, depressive disorder, and anxiety disorder. Tr. 19.

20

2
        ORDER - 6
    1        At step three, the ALJ found Plaintiff did not have an impairment or

    2 combination of impairments that met or medically equaled the severity of a listed

    3 impairment. Tr. 19. The ALJ then concluded that Plaintiff had the RFC to

    4 perform sedentary work with the following limitations:

    5        [Plaintiff] can frequently use her upper extremities to handle, finger
             and feel. She can frequently use her upper extremities to reach at or
    6        below shoulder level. However, she cannot reach overhead. She can
             occasionally stoop and crouch. She can never squat, crawl, kneel, or
    7        climb stairs, ramps, ropes, ladders, scaffolds. She will be off task at
             work 8% of the time, but still meet the minimum production
    8        requirements of the job. She will be absent from work one time per
             month. She is capable of engaging in unskilled, repetitive, routine
    9        tasks in two-hour increments.

10 Tr. 21-22.

11           At step four, the ALJ found Plaintiff was unable to perform any past relevant

12 work. Tr. 30. At step five, the ALJ found that, considering Plaintiff’s age,

13 education, work experience, RFC, and testimony from the vocational expert, there

14 were jobs that existed in significant numbers in the national economy that Plaintiff

15 could perform, such as charge-account clerk, call out-operator, and document

16 preparer. Tr. 31-32. Therefore, the ALJ concluded Plaintiff was not under a

17 disability, as defined in the Social Security Act, from the alleged onset date of

18 March 25, 2014, though the date of the decision. Tr. 32.

19

20

2
        ORDER - 7
    1          On December 21, 2018, the Appeals Council denied review of the ALJ’s

    2 decision, Tr. 1-6, making the ALJ’s decision the Commissioner’s final decision for

    3 purposes of judicial review. See 42 U.S.C. § 1383(c)(3).

    4                                          ISSUES

    5          Plaintiff seeks judicial review of the Commissioner’s final decision denying

    6 her disability insurance benefits under Title II of the Social Security Act. Plaintiff

    7 raises the following issues for review:

    8          1. Whether the ALJ properly evaluated Plaintiff’s symptom claims;

    9          2. Whether the ALJ properly evaluated lay witness evidence; and

10             3. Whether the ALJ conducted a proper step-five analysis.

11 ECF No. 14 at 9.

12                                         DISCUSSION

13        A.      Plaintiff’s Symptom Claims

14             Plaintiff faults the ALJ for failing to rely on clear and convincing reasons in

15 discrediting her symptom claims. ECF No. 14 at 11-16. An ALJ engages in a two-

16 step analysis to determine whether to discount a claimant’s testimony regarding

17 subjective symptoms. SSR 16–3p, 2016 WL 1119029, at *2. “First, the ALJ must

18 determine whether there is objective medical evidence of an underlying

19 impairment which could reasonably be expected to produce the pain or other

20 symptoms alleged.” Molina, 674 F.3d at 1112 (quotation marks omitted). “The

2
        ORDER - 8
    1 claimant is not required to show that [the claimant’s] impairment could reasonably

    2 be expected to cause the severity of the symptom [the claimant] has alleged; [the

    3 claimant] need only show that it could reasonably have caused some degree of the

    4 symptom.” Vasquez v. Astrue, 572 F.3d 586, 591 (9th Cir. 2009).

    5        Second, “[i]f the claimant meets the first test and there is no evidence of

    6 malingering, the ALJ can only reject the claimant’s testimony about the severity of

    7 the symptoms if [the ALJ] gives ‘specific, clear and convincing reasons’ for the

    8 rejection.” Ghanim v. Colvin, 763 F.3d 1154, 1163 (9th Cir. 2014) (citations

    9 omitted). General findings are insufficient; rather, the ALJ must identify what

10 symptom claims are being discounted and what evidence undermines these claims.

11 Id. (quoting Lester v. Chater, 81 F.3d 821, 834 (9th 1996); Thomas v. Barnhart,

12 278 F.3d 947, 958 (9th Cir. 2002) (requiring the ALJ to sufficiently explain why it

13 discounted claimant’s symptom claims)). “The clear and convincing [evidence]

14 standard is the most demanding required in Social Security cases.” Garrison v.

15 Colvin, 759 F.3d 995, 1015 (9th Cir. 2014) (quoting Moore v. Comm’r of Soc. Sec.

16 Admin., 278 F.3d 920, 924 (9th Cir. 2002)).

17           Factors to be considered in evaluating the intensity, persistence, and limiting

18 effects of a claimant’s symptoms include: 1) daily activities; 2) the location,

19 duration, frequency, and intensity of pain or other symptoms; 3) factors that

20 precipitate and aggravate the symptoms; 4) the type, dosage, effectiveness, and

2
        ORDER - 9
    1 side effects of any medication an individual takes or has taken to alleviate pain or

    2 other symptoms; 5) treatment, other than medication, an individual receives or has

    3 received for relief of pain or other symptoms; 6) any measures other than treatment

    4 an individual uses or has used to relieve pain or other symptoms; and 7) any other

    5 factors concerning an individual’s functional limitations and restrictions due to

    6 pain or other symptoms. SSR 16-3p, 2016 WL 1119029, at *7; 20 C.F.R. §

    7 404.1529(c). The ALJ is instructed to “consider all of the evidence in an

    8 individual’s record,” “to determine how symptoms limit ability to perform work-

    9 related activities.” SSR 16-3p, 2016 WL 1119029, at *2.

10           The ALJ found that Plaintiff’s medically determinable impairments could

11 reasonably be expected to cause some of her alleged symptoms, but that Plaintiff’s

12 statements concerning the intensity, persistence, and limiting effects of her

13 symptoms were not entirely consistent with the evidence. Tr. 23.

14           1. Symptoms Improved with Surgical Intervention

15           The ALJ found that Plaintiff’s symptom testimony was inconsistent with the

16 level of improvement she showed following her cervical and lumbar spine

17 surgeries, and effective pain control with the use of her medications. Tr. 24-26.

18 The effectiveness of treatment is a relevant factor in determining the severity of a

19 claimant’s symptoms. 20 C.F.R. § 404.1529(c)(3); see Warre v. Comm’r of Soc.

20 Sec. Admin., 439 F.3d 1001, 1006 (9th Cir. 2006) (conditions effectively controlled

2
       ORDER - 10
    1 with medication are not disabling for purposes of determining eligibility for

    2 benefits) (internal citations omitted); see also Tommasetti v. Astrue, 533 F.3d 1035,

    3 1040 (9th Cir. 2008) (a favorable response to treatment can undermine a claimant’s

    4 complaints of debilitating pain or other severe limitations).

    5        Here, the ALJ observed that while Plaintiff’s cervical arthroplasty with disc

    6 replacement at the C5-C6 on April 7, 2015 did not resolve her cervical spine

    7 impairment, her treatment records and examination findings showed that her

    8 symptoms were improved. Tr. 23-24; see, e.g., Tr. 424, 504, 511 (April 2015: after

    9 her cervical arthroplasty with disc replacement at the C5-C6, Plaintiff reported that

10 she had left shoulder pain, but she no longer had numbness and tingling down her

11 arms); Tr. 506 (July 2015: Plaintiff reported that her neck pain was resolving and

12 continuing to get better, and that the pain in her arms was gone); Tr. 707, 719, 746,

13 748 (For nearly two years following her surgery, Plaintiff complained infrequently

14 of neck pain and pain to her right hand digits); Tr. 626, 732, 755, 758, 760

15 (January and August 2017: Plaintiff’s more recent radiographic evidence revealed

16 post-surgical changes of the C5-C6 with resultant artifact and mild central canal

17 stenosis at the C5-C6 and small disc bulges of the C4-C7 discs, but otherwise,

18 Plaintiff had unremarkable paraspinal tissue and atlantoaxial joints, with no

19 obvious extradural defects or spinal cord compression); Tr. 746 (July 2017: While

20 her medical provider noted that the metallic artifact seen on Plaintiff’s MRI made

2
        ORDER - 11
    1 it difficult to determine whether Plaintiff’s implanted disc was impinging on her

    2 spinal cord or was just a blooming artifact, the imaging did not explain her right

    3 hand pain, and her medical provider noted that the nerve roots that would be

    4 involved in her alleged right hand pain were not the nerve roots that would be

    5 affected by her prior cervical procedure; there was no evidence of compression of

    6 either the C7 or C8 nerve roots); Tr. 751 (August 2017: Plaintiff’s

    7 electrodiagnostic evidence revealed no findings of median or ulnar neuropathy,

    8 cervical radiculopathy, or brachial plexopathy affecting either upper extremity); Tr.

    9 755-56 (August 2017: Plaintiff’s medical provider noted there was not a clear

10 explanation for the source of Plaintiff’s problems, “at least not stemming from her

11 neck,” and that her symptoms were not significant enough for Plaintiff to be

12 interested in considering further surgical intervention at that time).

13           The ALJ also observed that while Plaintiff’s three lumbar spine surgical

14 procedures did not resolve her spinal impairment, the medical record revealed that

15 she received some symptom improvement. Tr. 24-25; see, e.g., Tr. 466, 472, 508

16 (June 19, 2014: Plaintiff underwent a lumbar decompression with a

17 laminectomy/foraminotomy of the bilateral S1 nerve); Tr. 495, 502, 538 (July 2014

18 and August 2014: Plaintiff reported that the procedure improved her lumbar and

19 radicular pain); Tr. 496, 498 501-02 (During late 2014, Plaintiff reported falling at

20 her home more than three times, and she also reported having back pain after

2
       ORDER - 12
    1 lifting buckets of dirt while helping her husband in the yard; Plaintiff reported that

    2 she felt a popping sensation when she walked); Tr. 445-46 (January 2015:

    3 radiographic evidence revealed degenerative changes of the lumbar spine, most

    4 prominent at the L5-S1, with evidence of an L5 laminectomy with residual central

    5 protrusion of the L5-S1 disc, but there was no evidence of significant instability

    6 upon flexion and extension); Tr. 506 (July 2015: amid complaints of lower back

    7 pain and some reduced lower extremity sensation, it was recommended that

    8 Plaintiff receive epidural facet injections with a possibility for a lumbar fusion in

    9 the future); Tr. 568, 578 (September 2015: Plaintiff sought emergent treatment due

10 to increased back pain after a drive to/from Spokane, Washington; an imaging

11 study at that time revealed stable and unchanged degenerative changes, but there

12 was an increased T2 signal involving the right S1 descending nerve root); Tr. 622

13 (October 19, 2015: Plaintiff underwent a lumbar spine fusion at the L5-S1); Tr.

14 619 (November 3, 2015: following her fusion, Plaintiff reported having some

15 numbness/burning in the right leg on the S1 distribution, but she reported having

16 overall pain improvement); Tr. 608 (October 2015: imaging studies did not reveal

17 hardware complication); Tr. 620 (December 2015: Plaintiff reported that she fell

18 off her back porch causing left sided back pain); Tr. 620, 624 (December 2015:

19 aside from her postsurgical changes of an anterior fusion at the L5-S1, her

20 radiographic evidence revealed no acute abnormalities or instability; instead, she

2
       ORDER - 13
    1 had intact hardware, normal alignment, well-preserved disc space, unremarkable

    2 sacroiliac joints, no significant degenerative facet changes and no abnormal

    3 movement between flexion and extension); Tr. 698 (April 2016: Plaintiff reported

    4 having constant back pain that radiated to her right foot; she advised that her

    5 second lumbar surgery did not relieve her pain); Tr. 627, 677, 700, 733 (April 2016

    6 and June 2016: her imaging study revealed mild lumbar spine degenerative disc

    7 disease and facet hypertrophy, most pronounced at the L5-S1 and evidence of her

    8 anterior fusion of the L5 to S1, however, she had no evidence of listhesis (or nerve

    9 root contact), implant loosening/failure, instability, fracture, tumor or infection,

10 and her bone marrow signal height and alignment were normal); Tr. 659

11 (November 2016: Plaintiff reported that she fell down the stairs at her home twice,

12 and she felt a pop in her lower back with numbness and tingling down her left leg);

13 Tr. 649 (January 2017: Plaintiff sought emergent treatment after falling again at

14 her home and as a result of this fall, and she complained of lower back pain and

15 right sided numbness/tingling); Tr. 631, 633, 711 (January 25, 2017: Plaintiff

16 underwent a right L4 laminectomy, L4-L5 facetectomy, and transforaminal lumbar

17 fusion); Tr. 713 (February 6, 2017: Immediately following her lumbar fusion,

18 Plaintiff reported having 60% improvement of her back pain since prior to her

19 surgery, and she advised that her pain was only occasional and responsive to her

20 pain medications); Tr. 717 (May 2017: Three months after her lumbar fusion,

2
       ORDER - 14
    1 Plaintiff’s objective evidence showed no evidence of implant loosening/failure or

    2 instability in flexion extension, and instead, she had evidence of healing of the

    3 fusion).

    4        The ALJ also noted that the record revealed the balance of Plaintiff’s

    5 modalities of treatment improved some of her symptoms. Tr. 25; see, e.g., Tr. 500,

    6 679, 688, 703, 722, 725, 748 (Plaintiff reported having between 30% to 60%

    7 improvement in pain after her cervical/lumbar epidural injections); Tr. 503, 532,

    8 541, 620, 628, 664, 671, 683, 688, 692, 695, 737 (Plaintiff was treated with a back

    9 brace, muscle relaxants, oral steroids, trigger point/epidural steroid injections, and

10 anti-inflammatory, nerve, and narcotic pain medications). Further, the ALJ found

11 that the medical evidence showed Plaintiff had pain control with the use of her

12 medications. Tr. 26; see, e.g., Tr. 496 (Plaintiff reported having periods in which

13 she could reduce her pain medication below her prescribed levels); Tr. 402, 495,

14 504 (Although Plaintiff infrequently advised of medication side effects such as

15 sleepiness, itching, or grogginess, her medical providers made medication/dosage

16 modifications that were effective at relieving some of Plaintiff’s symptoms). The

17 ALJ reasonably concluded that the improvement Plaintiff reported in her

18 symptoms after her cervical and lumbar spine surgeries, along with pain

19 medication and the use of different modalities of treatment, supported a finding

20 that Plaintiff was capable of sedentary work with additional functional limitations,

2
        ORDER - 15
    1 which was inconsistent with Plaintiff’s subjective symptom claims. Tr. 27.

    2 Plaintiff argues that although she had some improvement for a limited time after

    3 surgical intervention, the record shows that she experienced continuing severe

    4 symptoms and her medical provider reported that Plaintiff “has not responded well

    5 to prior surgery.” ECF No. 14 at 13 (citing Tr. 523). It is the ALJ’s responsibility

    6 to resolve conflicts in the medical evidence. Andrews v. Shalala, 53 F.3d 1035,

    7 1039 (9th Cir. 1995). Where the ALJ’s interpretation of the record is reasonable as

    8 it is here, it should not be second-guessed. Rollins v. Massanari, 261 F.3d 853,

    9 857 (9th Cir. 2001). The Court must consider the ALJ’s decision in the context of

10 “the entire record as a whole,” and if the “evidence is susceptible to more than one

11 rational interpretation, the ALJ’s decision should be upheld.” Ryan v. Comm’r of

12 Soc. Sec., 528 F.3d 1194, 1198 (9th Cir. 2008) (internal quotation marks omitted).

13 Here, the ALJ reasonably concluded, based on this record, that Plaintiff’s

14 impairments when treated were not as limiting as Plaintiff claimed. Tr. 23-26.

15 The ALJ’s finding is supported by substantial evidence.

16           2. Failure to Follow Treatment Recommendations

17           The ALJ found that Plaintiff’s symptom complaints were inconsistent with

18 her failure to follow treatment recommendations. Tr. 26. “A claimant’s subjective

19 symptom testimony may be undermined by an unexplained, or inadequately

20 explained, failure to . . . follow a prescribed course of treatment.” Trevizo v.

2
       ORDER - 16
    1 Berryhill, 871 F.3d 664, 679 (9th Cir. 2017) (citations omitted). Failure to assert a

    2 reason for not following treatment “can cast doubt on the sincerity of the

    3 claimant’s pain testimony.” Id.

    4        Here, the ALJ noted that Plaintiff alleged disabling limitations due to back

    5 and neck impairments. Tr. 22-23. The ALJ observed that Plaintiff was advised to

    6 participate in physical therapy on at least six occasions, Tr. 26; see, e.g., Tr. 495

    7 (“At this point, the recommendation would be to do physical therapy”); Tr. 503 (“I

    8 would recommend a brace and some physical therapy exercise as she is doing”);

    9 Tr. 505 (“We will get her started in some physical therapy at Peak Performance for

10 her cervical spine”); Tr. 704 (“I recommended physical therapy and a repeat

11 injection”); Tr. 717 (“I have recommended brace wearing and physical therapy”);

12 Tr. 738 (“I would recommend that we get her into some physical therapy dedicated

13 to her spine”). However, the ALJ noted that while Plaintiff received some physical

14 therapy, Tr. 501-02, 705, there were instances in which her medical providers

15 noted that she did not always pursue such treatment as recommended. Tr. 26

16 (citing Tr. 671, 728). Plaintiff argues that her depression interfered with her ability

17 to complete physical therapy each time it was recommended. ECF No. 14 at 17.

18 In support of this contention, Plaintiff asserts the evidence showed that she had

19 some “worse days” where she had trouble getting up and doing anything. ECF No.

20 14 at 17 (citing Tr. 596). However, the ALJ noted that Plaintiff frequently denied

2
        ORDER - 17
    1 having depression, little interest or pleasure in doing things, or feelings of

    2 hopelessness. Tr. 27 (citing Tr. 679, 682, 685). When there is no evidence

    3 suggesting that the failure to seek or participate in treatment is attributable to a

    4 mental impairment rather than a personal preference, it is reasonable for the ALJ to

    5 conclude that the level or frequency of treatment is inconsistent with the alleged

    6 severity of complaints. Molina, 674 F.3d at 1113-14. On this record, the ALJ

    7 reasonably concluded that Plaintiff’s alleged disabling limitations were

    8 inconsistent with her failure to follow treatment recommendations.

    9         3. Lack of Objective Medical Evidence

10            The ALJ found that Plaintiff’s physical and mental symptom complaints

11 were not supported by the medical evidence. Tr. 26, 28. Medical evidence is a

12 relevant factor in determining the severity of a claimant’s pain and its disabling

13 effects. Rollins, 261 F.3d at 857; 20 C.F.R. § 404.1529(c)(2). Minimal objective

14 evidence is a factor which may be relied upon to discount a claimant’s testimony,

15 although it may not be the only factor. Burch v. Barnhart, 400 F.3d 676, 680 (9th

16 Cir. 2005).

17               a.     Physical Impairments

18            The ALJ determined that Plaintiff’s allegations of disabling back and neck

19 impairments were out of proportion to physical examinations which regularly

20 revealed benign findings. Tr. 26; see, e.g., Tr. 469, 535, 546, 569, 630-31, 645,

2
        ORDER - 18
    1 649, 699, 707-08, 710-11, 729 (Plaintiff’s medical providers frequently observed

    2 that she had active and pain free range of motion of her bilateral shoulders, elbows,

    3 wrists, hips, knees, ankles, cervical spine and lumbar spine); Tr. 404, 416, 469,

    4 502, 504, 506, 519, 532, 543, 546, 552, 620-21, 649-50, 658, 661, 729, 746, 749

    5 (Plaintiff commonly exhibited normal extremity sensation, motor tone and

    6 strength, as well as normal swallow capability and full deep tendon reflexes at the

    7 ankles and 1+ at the knees); Tr. 620-21, 645-46, 650 (Plaintiff had healed spinal

    8 incisions and normal, or no change in, neurovascular testing); Tr. 469, 667, 749

    9 (Plaintiff’s medical providers observed that she had negative Romberg, Babinski,

10 and Hoffman signs); Tr. 619, 673 (Plaintiff demonstrated negative straight leg raise

11 testing and improved sensory changes of the S1 dermatome); Tr. 496, 500-01, 552,

12 569, 620-21, 631, 650, 658, 699, 708, 711, 717, 729, 737-38 (Plaintiff’s medical

13 providers observed that she ambulated normally and had a full gait and station).

14 The ALJ observed that the medical evidence also revealed instances where

15 Plaintiff had mild positive straight leg raise testing, reduced muscle strength in the

16 left upper extremity, diminished sensation in upper extremities, and sciatic

17 distribution of pain/numbness down her bilateral S1 nerve. Tr. 26 (citing Tr. 469,

18 502, 506, 552, 661). The ALJ noted that, on occasion, Plaintiff exhibited a “very

19 antalgic” gait, absent reflexes at the knees, right patellar, and left

20 biceps/brachioradialis, and tenderness of the cervical spine, axial skeleton, left

2
       ORDER - 19
    1 greater trochanter, bilateral sacral joints and lumbar muscles. Tr. 26 (citing Tr.

    2 404, 469, 496, 498, 500, 506, 525, 532, 535, 543, 546, 552, 621, 649, 671). The

    3 ALJ also noted that Plaintiff intermittently demonstrated reduced range of motion

    4 of her lumbar spine, her medical providers infrequently observed that she had a

    5 careful and somewhat slowed gait and motor coordination, and in instances after

    6 her surgical procedures, she ambulated with an assistive device. Tr. 26 (citing Tr.

    7 404, 543, 569, 595, 619). However, the ALJ concluded that Plaintiff’s abnormal

    8 clinical presentations were offset by generally benign presentations noted

    9 elsewhere in the record. Tr. 26.

10               b.    Mental Impairments

11           The ALJ found that, despite Plaintiff’s description of limiting depression and

12 anxiety, providers frequently observed normal mental status examinations. Tr. 28,

13 239; see, e.g., Tr. 469, 501, 618, 631, 639, 645-46, 680, 686, 689, 699, 703, 720,

14 729, 737-38 (Plaintiff was observed as alert, oriented, calm, pleasant, well-

15 groomed, and cooperative); Tr. 469, 699, 703, 720, 729 (Plaintiff frequently

16 exhibited an appropriate mood/affect, full attention span, fluent speech, appropriate

17 knowledge, and intact cognition); Tr. 469, 501, 540, 573, 618, 631, 639, 699, 703,

18 720, 729, 737-38 (Plaintiff demonstrated normal memory, insight, and judgment,

19 and she denied having suicidal ideations). The ALJ highlighted an isolated

20 instance where Plaintiff was observed as depressed with an abnormal affect. Tr. 28

2
       ORDER - 20
    1 (citing Tr. 540). Plaintiff argues that, “while there were benign findings at times,

    2 there were also many abnormal findings that support [Plaintiff’s] allegations.”

    3 ECF No. 14 at 13. It is the ALJ’s responsibility to resolve conflicts in the medical

    4 evidence. Andrews, 53 F.3d at 1039. Where the ALJ’s interpretation of the record

    5 is reasonable as it is here, it should not be second-guessed. Rollins, 261 F.3d at

    6 857. The Court must consider the ALJ’s decision in the context of “the entire

    7 record as a whole,” and if the “evidence is susceptible to more than one rational

    8 interpretation, the ALJ’s decision should be upheld.” Ryan, 528 F.3d at 1198

    9 (internal quotation marks omitted). Here, the ALJ reasonably concluded, based on

10 this record, that the objective medical evidence did not support the level of

11 physical or mental impairments alleged by Plaintiff. Tr. 26, 28. The ALJ’s finding

12 is supported by substantial evidence and was a clear and convincing reason, in

13 conjunction with the other identified reasons, to discount Plaintiff’s symptom

14 complaints.

15           4. Limited Mental Health Treatment

16           The ALJ found that Plaintiff’s lack of treatment for her longstanding

17 depression further indicated that her mental impairment did not cause any

18 significant limitations in her functioning. Tr. 27. An unexplained, or inadequately

19 explained, failure to seek treatment or follow a prescribed course of treatment may

20 be considered when evaluating the claimant’s subjective symptoms. Orn v. Astrue,

2
       ORDER - 21
    1 495 F.3d 625, 638 (9th Cir. 2007). Evidence of a claimant’s self-limitation and

    2 lack of motivation to seek treatment are appropriate considerations in determining

    3 the credibility of a claimant’s subjective symptom reports. Osenbrock v. Apfel,

    4 240 F.3d 1157, 1165-66 (9th Cir. 2001); Bell-Shier v. Astrue, 312 Fed. App’x 45,

    5 *2 (9th Cir. 2009) (unpublished opinion) (considering why plaintiff was not

    6 seeking treatment). When there is no evidence suggesting that the failure to seek

    7 or participate in treatment is attributable to a mental impairment rather than a

    8 personal preference, it is reasonable for the ALJ to conclude that the level or

    9 frequency of treatment is inconsistent with the alleged severity of complaints.

10 Molina, 674 F.3d at 1113-14. But when the evidence suggests lack of mental

11 health treatment is partly due to a claimant’s mental health condition, it may be

12 inappropriate to consider a claimant’s lack of mental health treatment when

13 evaluating the claimant’s failure to participate in treatment. Nguyen v. Chater, 100

14 F.3d 1462, 1465 (9th Cir. 1996).

15           The ALJ determined that Plaintiff’s lack of treatment for depression

16 detracted from the reliability of her statements about her mental state. Tr. 27.

17 Plaintiff reported that she was unable to work in part due to depression and

18 anxiety. Tr. 239. However, the ALJ noted that Plaintiff had no documented

19 mental health care during the relevant period, despite a medical provider’s

20 suggestion in August 2014 that she participate in counseling. Tr. 27 (citing Tr.

2
       ORDER - 22
    1 540-41). The ALJ noted that Plaintiff was treated with anti-depressants and had

    2 not required inpatient counseling or psychiatric hospitalizations during the relevant

    3 period of review. Tr. 27 (citing Tr. 541, 674). Further, the ALJ observed that

    4 Plaintiff frequently denied having depression, little interest or pleasure in doing

    5 things, or feelings of hopelessness. Tr. 27 (citing Tr. 679, 682, 685). There is no

    6 evidence to suggest that Plaintiff’s failure to seek treatment is attributable to her

    7 mental impairment rather than a personal preference. The ALJ reasonably relied

    8 on this evidence in evaluating Plaintiff’s symptom claims.

    9     B.      Lay Opinion Evidence

10             Plaintiff challenges the ALJ’s rejection of the lay witness statements of her

11 boyfriend, Troy Vella. ECF No. 14 at 14-16. An ALJ must consider the testimony

12 of lay witnesses in determining whether a claimant is disabled. Stout v. Comm’r,

13 Soc. Sec. Admin., 454 F.3d 1050, 1053 (9th Cir. 2006). If the ALJ gives germane

14 reasons for rejecting testimony by one witness, the ALJ need only point to those

15 reasons when rejecting similar testimony by a different witness. Molina, 674 F.3d

16 at 1114; see Valentine v. Comm’r of Soc. Sec. Admin., 574 F.3d 685, 694 (9th Cir.

17 2009) (holding that because the ALJ provided clear and convincing reasons for

18 rejecting the claimant’s own subjective complaints, and because the lay witness’s

19 testimony was similar to such complaints, it follows that the ALJ also gave

20 germane reasons for rejecting the lay witness’s testimony). The ALJ may reject

2
        ORDER - 23
    1 lay opinion testimony that essentially reproduces the claimant’s discredited

    2 testimony. See Valentine, 574 F.3d at 694.

    3       The ALJ considered a third-party function report dated August 30, 2015 from

    4 Mr. Vella and assigned limited weight to his statements. Tr. 292-99. Mr. Vella

    5 reported that Plaintiff was unable to sit or stand for long periods of time, and her

    6 ability to walk was limited by her fatigue and “excruciating pain.” Compare Tr.

    7 292 with Tr. 280 (Plaintiff stated in her function report, also dated August 30,

    8 2015, that she was unable to stand or sit “for more than a few minutes at a time”).

    9 Mr. Vella stated that Plaintiff had to lie down to relieve her symptoms. Compare

10 Tr. 292 with Tr. 280 (Plaintiff reported that she “ha[d] to be able to lay down at

11 any given moment”). He stated that Plaintiff struggled to get out of bed, required

12 help with showering, and “struggle[d] throughout the day to find a comfortable

13 position.” Compare Tr. 293 with Tr. 281 (Plaintiff reported that she needed help

14 taking a shower and she “struggle[d] to find a comfy place to relax”). He noted

15 that Plaintiff was unable to lift, squat, bend, stand, walk, sit, or kneel due to

16 overwhelming back pain. Compare Tr. 297 with Tr. 285 (Plaintiff alleged she was

17 unable to lift, squat, bend, stand, reach, walk, sit, kneel, or climb stairs). Mr. Vella

18 also reported that Plaintiff “became anxious and depressed as a result of her

19 disability.” Compare Tr. 297 with Tr. 286 (Plaintiff stated that she had anxiety).

20

2
        ORDER - 24
    1 The ALJ was required to give germane reasons to discredit this lay witness

    2 opinion. Nguyen, 100 F.3d at 1467.

    3       First, the ALJ gave limited weight to Mr. Vella’s opinion because it was

    4 based on casual observation rather than objective medical testing. Tr. 30.

    5 Although “medical diagnoses are beyond the competence of lay witnesses and

    6 therefore do not constitute competent evidence,” lay testimony “as to a claimant’s

    7 symptoms or how an impairment affects ability to work is competent evidence.”

    8 Nguyen, 100 F.3d at 1467 (emphasis in original); see also Dodrill v. Shalala, 12

    9 F.3d 915, 918-19 (9th Cir. 1993) (“[F]riends and family members in a position to

10 observe a claimant’s symptoms and daily activities are competent to testify as to

11 her condition.”). This was not a germane reason to discredit Mr. Vella’s opinion.

12          Second, the ALJ gave limited weight to Mr. Vella’s opinion because, as

13 Plaintiff’s boyfriend and roommate, he was not a disinterested party in this case.

14 Tr. 30. “The fact that a lay witness is a family member cannot be a ground for

15 rejecting his or her testimony. To the contrary, testimony from lay witnesses who

16 see the claimant every day is of particular value.” Smolen v. Chater, 80 F.3d 1273,

17 1289 (9th Cir. 1996) (internal citations omitted). Mr. Vella’s relationship to

18 Plaintiff was not a germane reason to discredit his opinion.

19          Finally, the ALJ discounted Mr. Vella’s opinion for the same reasons that he

20 discounted Plaintiff’s symptom claims. Tr. 30 (“Ultimately, this opinion is not

2
        ORDER - 25
    1 persuasive for the same reasons that [Plaintiff’s] own allegations are not fully

    2 persuasive”). Where the ALJ gives clear and convincing reasons to reject a

    3 claimant’s testimony, and where a lay witness’s testimony is similar to the

    4 claimant’s subjective complaints, the reasons given to reject the claimant’s

    5 testimony are also germane reasons to reject the lay witness testimony. Valentine,

    6 574 F.3d at 694; see also Molina, 674 F.3d at 1114 (“[I]f the ALJ gives germane

    7 reasons for rejecting testimony by one witness, the ALJ need only point to those

    8 reasons when rejecting similar testimony by a different witness”). Thus, the ALJ’s

    9 well-supported reasons for rejecting Plaintiff’s subjective symptom claims apply

10 equally to Mr. Vella’s statements. This was a germane reason to discredit his

11 opinion. Although the ALJ erred by asserting improper reasons to reject Mr.

12 Vella’s lay witness statements, these errors were harmless given the ALJ’s reliance

13 on other germane reasons that were supported by substantial evidence. See

14 Molina, 674 F.3d at 1115 (“[S]everal of our cases have held that an ALJ’s error

15 was harmless where the ALJ provided one or more invalid reasons for disbelieving

16 a claimant’s testimony, but also provided valid reasons that were supported by the

17 record.”); see also Tommasetti, 533 F.3d at 1038 (an error is harmless when “it is

18 clear from the record that the . . . error was inconsequential to the ultimate

19 nondisability determination”).

20

2
       ORDER - 26
    1     C.      Step Five

    2          Plaintiff contends the ALJ erred at step five because the ALJ relied upon an

    3 RFC and hypothetical that failed to include all of Plaintiff’s limitations. ECF No.

    4 14 at 16-17. However, the ALJ’s RFC need only include those limitations found

    5 credible and supported by substantial evidence. Bayliss v. Barnhart, 427 F.3d

    6 1211, 1217 (9th Cir. 2005) (“The hypothetical that the ALJ posed to the VE

    7 contained all of the limitations that the ALJ found credible and supported by

    8 substantial evidence in the record.”). The hypothetical that ultimately serves as the

    9 basis for the ALJ’s determination, i.e., the hypothetical that is predicated on the

10 ALJ’s final RFC assessment, must account for all of the limitations and restrictions

11 of the particular claimant. Bray v. Comm’r of Soc. Sec. Admin., 554 F.3d 1219,

12 1228 (9th Cir. 2009). “If an ALJ’s hypothetical does not reflect all of the

13 claimant’s limitations, then the expert’s testimony has no evidentiary value to

14 support a finding that the claimant can perform jobs in the national economy.” Id.

15 However, the ALJ “is free to accept or reject restrictions in a hypothetical question

16 that are not supported by substantial evidence.” Greger v. Barnhart, 464 F.3d 968,

17 973 (9th Cir. 2006). A claimant fails to establish that a step five determination is

18 flawed by simply restating an argument that the ALJ improperly discounted certain

19

20

2
        ORDER - 27
    1 evidence, when the record demonstrates the evidence was properly rejected.

    2 Stubbs-Danielson v. Astrue, 539 F.3d 1169, 1175–76 (9th Cir. 2008).

    3        Plaintiff asserts that the ALJ improperly rejected her symptom allegations,

    4 and when the vocational expert was asked about some of these limitations, such as

    5 a need to take breaks, she testified that Plaintiff would be unable to sustain

    6 employment. ECF No. 14 at 17 (citing Tr. 60-61). Plaintiff’s argument is based

    7 entirely on the assumption that the ALJ erred in discrediting her symptom

    8 allegations. See Stubbs-Danielson, 539 F.3d at 1175 (challenge to ALJ’s step five

    9 findings was unavailing where it “simply restates [claimant’s] argument that the

10 ALJ’s RFC finding did not account for all her limitations”). For reasons discussed

11 throughout this decision, the ALJ’s adverse findings in his consideration of

12 Plaintiff’s symptom allegations are legally sufficient and supported by substantial

13 evidence. Thus, the ALJ did not err in assessing the RFC, and he posed a

14 hypothetical to the vocational expert that incorporated all of the limitations in the

15 ALJ’s RFC determination, to which the expert responded that jobs within the

16 national economy existed that Plaintiff could perform. The ALJ properly relied

17 upon this testimony to support the step five determination. Therefore, the ALJ’s

18

19

20

2
        ORDER - 28
    1 step five determination that Plaintiff was not disabled within the meaning of the

    2 Social Security Act was proper and supported by substantial evidence.

    3                                   CONCLUSION

    4        Having reviewed the record and the ALJ’s findings, the Court concludes the

    5 ALJ’s decision is supported by substantial evidence and free of harmful legal error.

    6 Accordingly, IT IS HEREBY ORDERED:

    7

    8        1. The District Court Executive is directed to substitute Andrew M. Saul as

    9 the Defendant and update the docket sheet.

10           2. Plaintiff’s Motion for Summary Judgment, ECF No. 14, is DENIED.

11           3. Defendant’s Motion for Summary Judgment, ECF No. 15, is

12 GRANTED.

13           4. The Clerk’s Office shall enter JUDGMENT in favor of Defendant.

14           The District Court Executive is directed to file this Order, provide copies to

15 counsel, and CLOSE THE FILE.

16              DATED October 18, 2019.

17                                  s/Mary K. Dimke
                                   MARY K. DIMKE
18                        UNITED STATES MAGISTRATE JUDGE

19

20

2
        ORDER - 29
